FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADRIAN OLIVARES-GARCIA,                          No. 12-74131

               Petitioner,                       Agency No. A088-738-939

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Adrian Olivares-Garcia, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal

from the decisions of an immigration judge (“IJ”) denying his motions for a

continuance of his removal proceedings. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the agency’s denial of a continuance,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and

review de novo due process claims and questions of law, Cruz Rendon v. Holder,

603 F.3d 1104, 1109 (9th Cir. 2010) (due process claims); Simeonov v. Ashcroft,

371 F.3d 532, 535 (9th Cir. 2004) (questions of law). We deny the petition for

review.

      The agency did not abuse its discretion by denying for lack of good cause

Olivares-Garcia’s motions for a continuance to wait for the government’s

adjudication of his request for prosecutorial discretion and for passage of

immigration-reform legislation. See Singh v. Holder, 638 F.3d 1264, 1274

(9th Cir. 2011) (“[A]n IJ ‘may grant a motion for continuance for good cause

shown.’” (citation omitted)). Olivares-Garcia conceded his removability and

ineligibility for any relief from removal under current law, and the bases for the

motions remained merely speculative possibilities at the time of his final removal

hearing. See id. (“[T]he IJ [is] not required to grant a continuance based on . . .

speculations.”); see also Sandoval-Luna, 526 F.3d at 1247 (rejecting a challenge to

an IJ’s denial of a continuance where “no relief was then immediately available”).

      The agency applied the correct legal standard to Olivares-Garcia’s motions.

See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that


                                           2                                    12-74131
“the IJ applied the correct legal standard” in a case where “the IJ expressly cited

and applied [relevant case law] in rendering its decision, which is all our review

requires”).

      Olivares-Garcia’s claim that the denial of his motions for a continuance

violated his due process rights lacks merit because he failed to demonstrate

prejudice. See Cruz Rendon, 603 F.3d at 1109 (“In order to prevail on [a due

process] claim, the alien . . . must show prejudice, ‘which means that the outcome

of the proceeding may have been affected by the alleged violation.’” (citation

omitted)); see also Robleto-Pastora v. Holder, 591 F.3d 1051, 1062 (9th Cir. 2010)

(identifying no prejudice from the denial of a continuance where the petitioner was

“currently ineligible” for relief from removal).

      In light of this disposition, we need not consider the BIA’s determination

that Olivares-Garcia had abandoned his challenge to the IJ’s decision of

December 12, 2011. See Simeonov, 371 F.3d at 538 (“As a general rule courts . . .

are not required to make findings on issues the decision of which is unnecessary to

the results they reach.” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                            3                                    12-74131